Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 02/08/2022, in which, claim(s) 1-5, 8-12 and 15-19 is/are pending.
Claim(s) 6-7, 13-14, and 20 is/are cancelled.

Response to Arguments
Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 1-5 have been fully considered and are persuasive.  The rejection of 35 USC §101 have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues with respect to the prior art does not teaches the amended limitation. (See Remarks pp. 6-9)
The Examiner respectfully disagrees, as the amendment is unclear and raises new 112 issues. See 112 2nd rejection for details.
Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8 and 15, reciting “locking, by the asset server, the digital asset to the primary chain such that the digital asset cannot leave the primary chain via settlement of a conditional release of the digital asset…”. There are no support for the amendment mention above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15, reciting “locking, by the asset server, the digital asset to the primary chain such that the digital asset cannot leave the primary chain via settlement of a conditional release of the digital asset…”. The CR settlement supposed to release the digital asset, when the conditions are met; however, the amendment indicates that the CR settlement would prevent lock it and prevent it from leaving the primary chain. It is unclear how the asset be transfer when the conditions are met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson Jr. et al. (Pub. No.: US 2016/0292680 A1; hereinafter Wilson) in view of Trevethan (Pub. No.: US 2020/0313884 A1) further in view of Kasper (Pat. No.: US 9,875,510 B1).
Regarding claims 1, 8 and 15, Wilson discloses a system, comprising:
a processor configured to: (processor for creating transaction involving digital asset [Wilson; ¶10; fig. 1-2, 12 and associated text]):
receive a digital asset from an asset owner (the digital assessment intermediary electronic settlement platform server (DA) obtain the asset from the seller [Wilson; ¶95-101; fig. 12-13 and associated text]);
sign the digital asset and store the digital asset in a primary chain (the DA signed the asset and created a redeem transaction with valid future time frame and broadcast to a blockchain [Wilson; ¶95-101; fig. 12-13 and associated text]);
lock the digital access to the primary chain such that the digital asset cannot leave the primary chain via settlement of a conditional release of the digital asset in the primary chain via a node of a derivative chain of the primary chain, wherein the derivative chain is a different blockchain than the primary chain, and wherein the conditional release comprises a reference to the digital asset and a reference to a conditional that has to happen for release of the digital asset (the buyer request buy/sell of the digital assets and determine the settlement is completed and all condition are met, such the digital asset is the number of bitcoin/crypto currency and the release conditions is how much money is needed to purchase the crypto currency, the contract shown in fig. 10 reference to the digital asset and release condition [Wilson; ¶86-91; fig. 10 and associated text], one with ordinary skill in the art would understand that the seller blockchain ledger is different from the buyer blockchain ledger [Wilson; ¶109-116]); and
transmit evidence of the timeout of the digital asset and performance of the condition referenced in the conditional release of the digital asset settled in the primary chain to another node of the derivative chain (the ownership from the original own of the digital asset ended after the completion of the transaction as the second owner/buy takes over the ownership of the digital asset, as such, the digital asset from the original own has ended when all conditions are met, which is end a life cycle with the original owner [Wilson; ¶5-7, 37-40], the seller wallet original 100 BTC is now 99BTC after the settlement of selling 1BTC to a buyer [Wilson; fig. 16 and associated text]).
Wilson discloses transaction of digital asset between users if the conditional is met, one with ordinary skill in the art would understand that the seller blockchain ledger is different from the buyer blockchain ledger. Since Wilson does not explicilty discloses that where the derivative chain is a different blockchain than the primary chain; however, in a related and analogous art Kasper teaches this feature.
In particular, Kasper teaches the different ledger between the node/DA from the buy and seller wallet ledger [Kasper; Column 12:5-67, 13:1-40]. It would have obvious before the effective filing date of the claimed invention to modify Wilson in view of Kasper with the motivation to create a better consensus system.
Wilson-Kasper combination discloses of buying and selling of digital assets wherein the conditional release comprises a reference to the digital asset and a reference to a conditional that has to happen for release of the digital asset. Wilson-Kasper combination does not explicilty teaches a reference to a timeout of the digital asset that is performed on the primary chain; however, in a related and analogous art, Trevethan teaches this feature.
In particular, Trevethan teaches consensus-based blockchains with purchase of digital asset via smart contract, wherein the blockchain transaction may include a timeout condition in the transaction, so that the transaction is completed with a particular time frame [Trevethan; ¶12, 30, 100-101]. It would have been obvious before the effective filing date of the claimed invention to modify Wilson-Kasper combination in view of Trevethan with the motivation to include timeout period in the transaction for faster transactions.

Regarding claims 2, 9 and 16, Wilson-Kasper combination discloses wherein the processor is further configured to execute a chaincode of the derivative chain to create a new asset (the seller/Buyer/DA have different chain, such as seller create one with the BTC, whereas the Buyer have with different funding to exchange for the BTC [Wilson; ¶109-116]).

Regarding claims 3, 10 and 17, Wilson-Kasper combination discloses wherein the processor is further configured to associate the digital asset with the conditional release in the primary chain (the ownership from the original own of the digital asset ended after the completion of the transaction as the second owner/buy takes over the ownership of the digital asset, as such, the digital asset from the original own has ended when all conditions are met [Wilson; ¶5-7, 37-40], the seller wallet original 100 BTC is now 99BTC after the settlement of selling 1BTC to a buyer [Wilson; fig. 16 and associated text]).

Regarding claims 4, 11 and 18, Wilson-Kasper combination discloses wherein the processor is further configured to lock the digital asset in the primary chain by execution of the conditional release (when the DA create the transaction with the asset of the seller, it is locked and the user cannot use that asset [Wilson; ¶102-103]).

Regarding claims 5, 12 and 19, Wilson-Kasper combination discloses wherein the processor is further configured to execute a chaincode in the derivative chain to validate that the transaction of the conditional release has been settled in the primary chain (the ownership from the original own of the digital asset ended after the completion of the transaction as the second owner/buy takes over the ownership of the digital asset, as such, the digital asset from the original own has ended when all conditions are met [Wilson; ¶5-7, 37-40], the seller wallet original 100 BTC is now 99BTC after the settlement of selling 1BTC to a buyer [Wilson; fig. 16 and associated text]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAO Q HO/Primary Examiner, Art Unit 2432